 In the Matter of SALT RIVER VALLEY WATER USERS ASSN.CUndINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL B-266, .A. F. L.Case No. R-0439AMENDMENT TO DIRECTION OF ELECTIONJuly 7, 1941On June -10, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, in theabove entitled proceeding,' the election to be conducted as early aspossible but not later than thirty, (30) days from the date of theDirection, under the direction and supervision of the Regional Di-rectorfor the Twenty-first Region (Los Angeles, California).TheBoard, having been informed by the Regional Director for the Twen-ty-first Region that a longer period within which to hold the electionis necessary, hereby amends the Direction of Election issued on June10;,1941, by striking therefrom the words "not later than thirty, (30)days from the date of this Direction of Election," and substitutingtherefor the words "not later than sixty (60). days from the date ofthis Direction of Election."1 32 N.L. R. B. 460.33 N. L. R. B., No. 41.172